DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1, 2, and 11 (renumbered claims 1-3) are allowed.
The following is an examiner’s statement of reasons for allowance: None of the references used singularly or in combination teach or fairly suggest a source driving circuit having a plurality of driving sub-circuits each comprising a driver with a plurality of source channels, a plurality of switches, wherein each of the plurality of source channels is electrically connected to second terminals of at least two of the plurality of switches, and a control line, electrically connected to control terminals of the plurality of switches, wherein sub-pixels corresponding to data lines, that are electrically connected to a same source channel through the switches, have the same polarity and the same color, wherein the source driving circuit is configured to drive a display panel composed of pixel units each comprising four sub-pixels, the four sub-pixels including a red sub-pixel, a green sub-pixel, a blue sub-pixel, and a white sub-pixel, wherein in one driving sub-circuit, a number of the switches is 12, and a number of the source channels is 4, wherein an i-th source channel is electrically connected to second terminals of switches corresponding to i-th, (i+4)th, and (i+8)th data lines, respectively, where i is 1, 2, 3, or 4, wherein the control line comprises three sub-control lines, wherein a j-th sub-control line is electrically connected to control terminals of switches corresponding to (4(j-1)+1)th, (4(j-1)+2)th, ..., (4(j-1)+4)th data lines, where j is 1, 2, or 3, wherein a turn on duration of each of the two sub-control lines is T/[[2]]3, where T is a row scanning period, wherein within one row scanning period T, when the first sub-control line is turned on, the switches corresponding to the 1st to 4th data lines in each driving sub-circuit are turned on, the switches connected to the 1st to 4th data lines in each driving sub-circuit are turned on, the first source channel, the second source channel, the third source channel, and the fourth source channel input a red data voltage, a green data voltage, a blue data voltage, and a white data voltage to the corresponding 1st to 4th data lines, respectively, thus the red data voltage, the green data voltage, the blue data voltage, and the white data voltage are written to the red sub-pixel, the green sub-pixel, the blue sub-pixel, and the white sub-pixel of a first pixel unit; when the first sub-control line changes from the high level to a low level and the second sub-control line is turned on, the switches connected to the 5th to 8th data lines in each driving sub-circuit are turned on, the first source channel, the second source channel, the third source channel, and the fourth source channel input a red data voltage, a green data voltage, a blue data voltage, and a white data voltage to the 5th to 8th data lines, respectively, thus the red data voltage, the green data voltage, the blue data voltage, and the white data voltage are written to the red sub-pixel, the green sub-pixel, the blue sub-pixel, and the white sub-pixel of a second pixel unit; when the second sub-control line changes from the high level to a low level and the third sub-control line is turned on, the switches connected to the 9th to 12th data lines in each driving sub-circuit are turned on, the first source channel, the second source channel, the third source channel, and the fourth source channel input a red data voltage, a green data voltage, a blue data voltage, and a white data voltage to the 9th to 12th data lines, respectively, thus the red data voltage, the green data voltage, the blue data voltage, and the white data voltage are written to the red sub-pixel, the green sub-pixel, the blue sub-pixel, and the white sub-pixel of a third pixel unit. While references were found that disclose the red, green, blue, white multiplexing arrangements, there fails to be a reasonable combination of the drive periods as recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
HAN et al. (US2020/013355) discloses an array driving method for a display device having an array of pixel units including at least four sub-pixels (see paragraphs 54-59; Figs. 1-5).
WU (US2021/0295761) discloses a display panel including a number of sub-pixels of four colors having a driving and switch arrangement which allows for the same color in adjacent drive columns to be jointly connected to the same data line, such that each data line is connected to drive switches of the same color (see paragraphs 53-59; Fig. 7).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595. The examiner can normally be reached Mon.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patenctcenter. uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/ patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADE/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625